Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 1 of 15 PAGEID #: 871




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    NICOLE MANNING,                              : Case No. 3:19-cv-289
                                                 :
           Plaintiff,                            :
                                                 : District Judge Walter H. Rice
    vs.                                          :
                                                   Magistrate Judge Sharon L. Ovington
                                                 :
    COMMISSIONER OF THE SOCIAL                   :
    SECURITY ADMINISTRATION,                     :
                                                 :
           Defendant.                            :


                            REPORT AND RECOMMENDATIONS1


I.        Introduction

          Plaintiff Nicole Manning brings this case challenging the Social Security

Administration’s denial of her applications for period of disability, Disability Insurance

Benefits, and Supplemental Security Income. She applied for benefits on December 16,

2015, asserting that she could no longer work a substantial paid job. Administrative Law

Judge (ALJ) Deborah F. Sanders concluded that she was not eligible for benefits because

she is not under a “disability” as defined in the Social Security Act.

          The case is before the Court upon Plaintiff’s Statement of Errors (Doc. #7), the

Commissioner’s Memorandum in Opposition (Doc. #12), Plaintiff’s Reply (Doc. #13),

and the administrative record (Doc. #6).




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 2 of 15 PAGEID #: 872




        Plaintiff seeks a remand of this case for payment of benefits or, at a minimum, for

further proceedings. The Commissioner asks the Court to affirm ALJ Sanders’s non-

disability decision.

II.     Background

        Plaintiff asserts that she has been under a “disability” since September 17, 2015.

She was forty-one years old at that time and was therefore considered a “younger person”

under Social Security Regulations. See 20 C.F.R. §§ 404.1563(c), 416.963(c). She has a

high school education. See id. §§ 404.1564(b)(4), 416.964(b)(4).2

        The evidence of record is sufficiently summarized in the ALJ’s decision (Doc. #6,

PageID #s 46-59); Plaintiff’s Statement of Errors (Doc. #7), the Commissioner’s

Memorandum in Opposition (Doc. #12); and Plaintiff’s Reply (Doc. #13). Rather than

repeat these summaries, the pertinent evidence will be discussed when addressing the

parties’ arguments.

III.    Standard of Review

        The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a “disability,” among other

eligibility requirements. Bowen v. City of New York, 476 U.S. 467, 470 (1986); see 42

U.S.C. §§ 423(a)(1), 1382(a). The term “disability”—as defined by the Social Security

Act—has specialized meaning of limited scope. It encompasses “any medically

determinable physical or mental impairment” that precludes an applicant from


2
 The remaining citations will identify the pertinent Disability Insurance Benefits Regulations with full
knowledge of the corresponding Supplemental Security Income Regulations.


                                                     2
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 3 of 15 PAGEID #: 873




performing a significant paid job—i.e., “substantial gainful activity,” in Social Security

lexicon. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir.

2007). Review for substantial evidence is not driven by whether the Court agrees or

disagrees with the ALJ’s factual findings or by whether the administrative record

contains evidence contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741

F.3d 708, 722 (6th Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007). Instead, the ALJ’s factual findings are upheld if the substantial-evidence standard

is met—that is, “if a ‘reasonable mind might accept the relevant evidence as adequate to

support a conclusion.’” Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 390 (6th Cir. 2004)). Substantial evidence consists of “more than a

scintilla of evidence but less than a preponderance . . . .” Rogers, 486 F.3d at 241

(citations and internal quotation marks omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

651 (6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial

evidence, ‘a decision of the Commissioner will not be upheld where the SSA fails to

follow its own regulations and where that error prejudices a claimant on the merits or


                                             3
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 4 of 15 PAGEID #: 874




deprives the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part

Bowen, 478 F.3d at 746, and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47

(6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, it fell to ALJ Sanders to evaluate the evidence connected to

Plaintiff’s applications for benefits. She did so by considering each of the five sequential

steps set forth in the Social Security Regulations. See 20 C.F.R. § 404.1520. She

reached the following main conclusions:

       Step 1:      Plaintiff has not engaged in substantial gainful employment since
                    September 17, 2015.

       Step 2:      She has the severe impairments of degenerative disc disease (cervical
                    spine with spinal stenosis and disc herniation); cervical spinal fusion;
                    history of impingement syndrome and incomplete rotator cuff
                    tear/rupture (right shoulder); obesity; and osteoarthritis of her left
                    knee joint.

       Step 3:      She does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:      Her residual functional capacity, or the most she could do despite her
                    impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                    (6th Cir. 2002), consists of “sedentary work … except: 1) Lifting up
                    to 10 pounds frequently; 2) Standing and/or [w]alking up to 2 hours
                    during any given eight-hour workday; 3) Sitting after 30 min[utes] of
                    standing and/or walking while remaining on task; 4) Sitting up to 6
                    hours in [an] 8 hour day (alternating every 30 minutes); 5) Frequently
                    climb ramps and stairs; 6) Never climb ladders, ropes, or scaffolding;
                    7) Frequently balance; 8) Occasionally [s]toop, [k]neel, [c]rouch; 9)
                    Never crawl; 10) Occasionally lift overhead with left arm; 11) Never
                    lift overhead with right arm; 12) Frequently fine manipulation; 13)
                    Never work at unprotected heights, around dangerous machinery,
                    never operate commercial motor vehicle; 14) Avoid concentrated
                    exposure to extreme cold, extreme heat, wetness, humidity.”


                                             4
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 5 of 15 PAGEID #: 875




       Step 4:      She is capable of performing her past relevant work as a clerical
                    worker.

(Doc. #6, PageID #s 46-59). These main findings led the ALJ to ultimately conclude that

Plaintiff was not under a benefits-qualifying disability. Id. at 59.

V.     Discussion

       Plaintiff contends that the ALJ improperly weighed the medical opinion evidence,

erred in citing her treatment history as an adverse disability factor, and posed flawed

hypotheticals to the vocational expert. The Commissioner maintains that substantial

evidence supports the ALJ’s decision.

       A.     Medical Opinions

       Plaintiff’s treating pain doctor, Matthew Hodges, D.O., completed a medical

impairment questionnaire in September 2017. (Doc. #6, PageID #s 786-87). He noted

that her symptoms included neck pain radiating to her upper extremity. Upon her most

recent examination, he observed hyperflexion of her bilateral upper extremities consistent

with cervical cord myelopathy. He diagnosed cervical disc disruption with myelopathy

and cervicalgia.

       Dr. Hodges opined that Plaintiff could stand for thirty minutes at a time and sit for

sixty minutes at a time. Id. at 786. She could work for two hours a day. Plaintiff could

occasionally lift five pounds. She could never balance or raise her right arm above

shoulder level. She could occasionally bend, stoop, manipulate with her hands, raise her

left arm over should level. She would need to elevate her legs occasionally during an

eight-hour work day. Dr. Hodges indicated that Plaintiff’s pain is moderate. He opined


                                              5
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 6 of 15 PAGEID #: 876




that she would be off task twenty percent or more of the time due to her physical

problems. She would be absent from work more than three times per month. Id. at 787.

       Social Security Regulations require ALJs to adhere to certain standards when

weighing medical opinions. “Key among these is that greater deference is generally

given to the opinions of treating physicians than to those of non-treating physicians,

commonly known as the treating physician rule.” Rogers, 486 F.3d at 242 (citations

omitted). The rule is straightforward:

              Treating-source opinions must be given “controlling weight”
              if two conditions are met: (1) the opinion “is well-supported by
              medically acceptable clinical and laboratory diagnostic
              techniques”; and (2) the opinion “is not inconsistent with the
              other substantial evidence in [the] case record.”

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting in part 20

C.F.R. § 404.1527(c)(2)); see Gentry, 741 F.3d at 723.

       If the treating physician’s opinion is not controlling, “the ALJ, in determining how

much weight is appropriate, must consider a host of factors, including the length,

frequency, nature, and extent of the treatment relationship; the supportability and

consistency of the physician’s conclusions; the specialization of the physician; and any

other relevant factors.” Rogers, 486 F.3d at 242 (citing Wilson, 378 F.3d at 544).

       The Regulations also require ALJs to provide “good reasons” for the weight

placed upon a treating source’s opinions. Wilson, 378 F.3d at 544. This mandatory

“good reasons” requirement is satisfied when the ALJ provides “specific reasons for the

weight placed on a treating source’s medical opinions.” Id. (quoting Soc. Sec. R. 96-2p,

1996 WL 374188, at *5 (Soc. Sec. Admin. July 2, 1996)). The goal is to make clear to


                                             6
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 7 of 15 PAGEID #: 877




any subsequent reviewer the weight given and the reasons for that weight. Id.

Substantial evidence must support the reasons provided by the ALJ. Id.

       ALJ Sanders acknowledged that Dr. Hodges treated Plaintiff for several years but

concluded that she could not give his opinions controlling or deferential weight. Instead,

she assigned his opinions “some weight.” (Doc. #6, PageID #54). The ALJ explained

that his opinion was entitled to “some weight because the record as a whole supports a

sit/stand opinion due to prior knee problems.” Id. at 55. More specifically, Plaintiff has

“minimal residuals from knee problems although the record shows that she has

osteoarthritis in one knee that could result in some difficulty with prolonged standing or

sitting.” Id. at 54.

       The ALJ gave some reasons for not assigning Dr. Hodges’ opinions weight. She

discounted his opinions because “there is no objective evidence of any lumbar instability

or any reason the claimant cannot work more than 2 hours per day.” Id. Further, she

found that there was no support in the record for Dr. Hodges’ opinion that Plaintiff would

be off task up to twenty percent of the workday or absent three times or more per month.

According to the ALJ, Dr. Hodges did not explain his findings and there is no additional

support in the record. Additionally, the ALJ noted that prior to Plaintiff’s surgeries, she

was able to perform light housework. Id. And she is able to drive and go to the grocery

store alone to pick up small items.

       Substantial evidence does not support the ALJ’s conclusions. Indeed, ALJ

Sanders mischaracterized Plaintiff’s testimony. Plaintiff testified that she can wash

dishes and dust. Id. at 82. But she only washes a “handful” of dishes—silverware and a


                                             7
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 8 of 15 PAGEID #: 878




couple cups. Id. at 87. Her husband puts the dishes away. Id. at 82. Her husband has to

vacuum because it is difficult for her to push the vacuum around. Id. at 82, 87. And she

only dusts three pieces of furniture in the bedroom and then takes a break for fifteen to

twenty minutes before tackling the entertainment center and coffee table. Id. at 87. In

addition, Plaintiff testified that she drives “as little as possible”—“maybe twice a week.”

Id. at 71. When she does drive, it is usually to the grocery store that is less than one mile

from her house. Id. Her husband, however, usually goes with her to the grocery unless

she just needs one thing. Id. She has trouble driving because she cannot turn her head—

or, if she can turn, it is very uncomfortable—she has to turn her whole body to look

around. Id. at 76.

       Generally, Plaintiff’s testimony supports Dr. Hodges’ opinions. For instance, she

testified that she can only sit for between twenty and thirty minutes before she has stand.

Id. at 77. Likewise, she can stand for twenty to thirty minutes before she has to sit. She

has pain from the middle of her back to her neck. Id. at 76. As a result of her neck

problems, her fingers and arms get numb. Id. at 75. She cannot raise her arms above her

head and has a lot of stiffness and soreness. Id.

       The ALJ discounted Dr. Hodges’ opinion that Plaintiff could not balance because

“[t]here is no objective evidence that the claimant cannot balance.” Id. at 54. She notes

that Plaintiff did not report any problems with balancing. But that is not correct. Plaintiff

testified that she “never had good balance.” Id. at 90. Plaintiff did, however, say that she

is able to stand up without needing assistance. Id. Despite there being “no objective

evidence” that Plaintiff’s ability to balance was limited, both record-reviewing physicians


                                              8
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 9 of 15 PAGEID #: 879




found that Plaintiff was limited to frequent balancing and the ALJ adopted their finding

in her RFC assessment. Id. at 127, 151.

       The ALJ rejected Dr. Hodges’ opinion that Plaintiff should not lift more than five

pounds because “there is no corresponding limitation from the surgeon who performed

the surgeries and who has the expertise to make that determination.” Id. at 55. The ALJ

went on to explain, “although the claimant testified that she was told not to lift more than

five pounds after her first neck surgery in January 2015, the record indicates that

following her surgery, her surgeon imposed a twenty-pound restriction which the

claimant could lift independently.” Id. And “after her surgery in October 2016,

restrictions from that surgery were lifted on November 29, 2016 and no further

restrictions from her orthopedic specialist have been imposed.” Id.

       This is a puzzling reason for discounting Dr. Hodges’ opinion. Both the record

reviewing physicians and the ALJ concluded that Plaintiff could not lift more than ten

pounds frequently. Id. at 51, 127, 150. If Dr. Hodges’ opinion—that Plaintiff cannot lift

more than five pounds frequently—is not supported by the record because her surgeons

only limited her to lifting less than twenty pounds, then the record likewise does not

support the record-reviewing physicians and ALJ’s conclusion that Plaintiff could lift ten

pounds. While her surgeons may have indicated that Plaintiff could lift more weight, Dr.

Hodges has the benefit of a broader picture of all of her impairments and resulting

limitations. See 20 C.F.R. § 404.1527(c)(2)(ii) (“Generally, the more knowledge a

treating source has about your impairment(s) the more weight we will give to the source’s

medical opinion. We will look at the treatment the source has provided and at the kinds


                                             9
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 10 of 15 PAGEID #: 880




and extent of examinations and testing the source has performed or ordered from

specialists and independent laboratories.”).

       Further, Dr. Hodges’ treatment notes support his opinions. For instance, in April

2017, Dr. Hodges noted that Plaintiff “has difficulty doing any form of overhead activity

with the right arm. She is rather limited.” (Doc. #6, PageID #727). “Given Nicole’s

myelopathic findings on exam as well as her limited tolerance for physical activity, I am

not sure if she would be a good candidate for any form of employment at present.” Id. at

728. In September 2017, Dr. Hodges indicated that he completed a form regarding her

functional limitations. He explained, “She has undergone surgical fusion really from C2

down to C7. She is limited with respect to standing and lifting tolerance. I would

recommend against carrying anything over 5 pounds on a regular basis. She had a disc

herniation after one of her surgeries and developed cervical myelopathy. As such she has

had some persistent neuropathic symptoms. I do believe that these restrictions will be

permanent based on her treatment rendered to date.” Id. at 800. These notes are

consistent with and support Dr. Hodges’ opinion.

       The ALJ questioned Dr. Hodges’ opinions because they were “based upon

inaccurate information as to her compliance with prescribed medication or the severity of

the claimant’s pain.” Id. at 55. Plaintiff testified that she does not take any medication

during the day and takes ibuprofen PM at night. Id. at 77. But, according to the ALJ,

“Examination notes from Dr. Hodges suggests that he believes the claimant is taking

medicine he prescribed that is ineffective.” Id. at 55. Specifically, the ALJ found that his

opinions that Plaintiff would be off task twenty percent of the workday and absent from


                                               10
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 11 of 15 PAGEID #: 881




work more than three times a month were based in part on Plaintiff’s allegations of pain

and his belief that she was compliant with her medication. She found that those opinions

were thus negated by the fact that she did not take pain medication throughout the day.

       However, substantial evidence does not support the ALJ’s conclusions. When

asked to identify Plaintiff’s treatment, Dr. Hodges listed her surgeries, injections, and

“multiple medication trials.” Id. at 786. This does not suggest that Dr. Hodges’ opinions

relied heavily on her use of mediations. His notes likewise indicate that Plaintiff did not

heavily rely on medication. For instance, in April 2016, Dr. Hodges noted that Plaintiff

“trialed nortriptyline” but still was not sleeping well. Id. at 631. “She was taking

gabapentin although subsequently discontinued it.” Id. In February 2017, Dr. Hodges

noted that when he last evaluated her, he recommended she take Cymbalta. She tried it

for three to four weeks and then discontinued it. Id. at 732. In April 2017, he indicated

that Cymbalta caused her to have night sweats and hot flashes and she wanted to stop

taking it. Id. at 727. Further, he noted that she tried gabapentin in the past because she

could not tolerate it due to cognitive side effects. Id. Shortly thereafter, he indicated that

Plaintiff has started a few different medications but was ultimately taken off of them

because they did not work. Id. at 725.

       The ALJ discounted Dr. Hodges’ opinion because it “is based upon the claimant’s

history of cervical procedures and not her current residual functional capacity.” Id. at 55

(emphasis in original).3 Without more, this is not a valid reason for rejecting Dr. Hodges’


3
 The ALJ found that “history of impingement syndrome and incomplete rotator cuff tear/rupture” was
one of Plaintiff’s severe impairments. (Doc. #6, PageID #49) (emphasis added).


                                                 11
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 12 of 15 PAGEID #: 882




opinion because her past surgical procedures can impact her abilities in the future.

Further, substantial evidence does not support the ALJ’s finding. Dr. Hodges identified

findings from his most recent examination including, for instance, hyperflexion of

bilateral upper extremities. Id. at 786. He likewise regularly documented Plaintiff’s

current symptoms. For example, he noted in September 2017 that Plaintiff had a positive

Apley scratch test and positive Hawkins test for her right shoulder. Id. at 799. Given

such findings, it is unreasonable for the ALJ to assume Dr. Hodges based his opinions

only on Plaintiff’s history of cervical procedures.

        In sum, although the ALJ gave reasons for discounting Dr. Hodges’ opinion,

substantial evidence does not support her reasons. Accordingly, for the above reasons,

Plaintiff’s Statement of Errors is well taken.4

        B.      Remand

        A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to

provide “good reasons” for rejecting a treating medical source’s opinions, see Wilson,

378 F.3d at 545-47; failed to consider certain evidence, such as a treating source’s

opinions, see Bowen, 478 F.3d at 747-50; failed to consider the combined effect of the

plaintiff’s impairments, see Gentry, 741 F.3d at 725-26; or failed to provide specific


4
 In light of the above discussion, and the resulting need to remand this case, an in-depth analysis of
Plaintiff’s other challenges to the ALJ’s decision is unwarranted.


                                                    12
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 13 of 15 PAGEID #: 883




reasons supported by substantial evidence for finding the plaintiff lacks credibility, see

Rogers, 486 F.3d at 249.

       Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm,

modify, or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand

under sentence four may result in the need for further proceedings or an immediate award

of benefits. E.g., Blakley, 581 F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th

Cir. 1994). The latter is warranted where the evidence of disability is overwhelming or

where the evidence of disability is strong while contrary evidence is lacking. Faucher v.

Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

       A judicial award of benefits is unwarranted in the present case because the

evidence of disability is not overwhelming and the evidence of disability is not strong

while contrary evidence is lacking. However, Plaintiff is entitled to an Order remanding

this case to the Social Security Administration pursuant to sentence four of § 405(g) due

to the problems discussed above. On remand, the ALJ should be directed to evaluate the

evidence of record, including the medical source opinions, under the applicable legal

criteria mandated by the Commissioner’s Regulations and Rulings and by case law; and

to evaluate Plaintiff’s disability claim under the required five-step sequential analysis to

determine anew whether Plaintiff was under a disability and whether her applications for

Disability Insurance Benefits and Supplemental Security Income should be granted.

                    IT IS THEREFORE RECOMMENDED THAT:

       1.     The Commissioner’s non-disability finding be vacated;


                                             13
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 14 of 15 PAGEID #: 884




       2.     No finding be made as to whether Plaintiff Nicole Manning
              was under a “disability” within the meaning of the Social
              Security Act;

       3.     This matter be REMANDED to the Social Security
              Administration under sentence four of 42 U.S.C. § 405(g) for
              further consideration consistent with this Report and
              Recommendations, and any decision adopting this Report and
              Recommendations; and

       4.     The case be terminated on the Court’s docket.


May 8, 2020                                     s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge




                                           14
Case: 3:19-cv-00289-WHR-SLO Doc #: 14 Filed: 05/08/20 Page: 15 of 15 PAGEID #: 885




                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                            15
